DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-8, 10, 12-14 and 20 have been presented for examination based on the application filed on 9/8/2021.
Claims 1 & 14 are amended.
Claim 1, 3-8, 10, 12-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “A Lane Departure Warning System Developed under a Virtual Environment” by Ye Wang et al., in view of US PGPUB No. 20100110194 by Euler et al.
This action is made Final.
Relevant Prior Art of Record
US Patent No. US 10296670 B2 by Hammerschmidt; Dirk teaches in An age monitoring arrangement includes a sensor, a calculation component, and a timer. The sensor is configured to generate one or more measurements of an environmental property. The calculation component is configured to generate a virtual age and identify an occurrence of a fault based on the one or more measurements and a clock using an aging module.Col.9 Lines 30-37.
Other Prior arts of Record accounting for sensor/vehicle aging: US 20110199094, US 20160210775 A1, US 20160031372 A1 (See Fig.8 [0091] showing a crack in a windshield and camera mounted behind accounting for it), US 20170140227 A1, US 9494685 B2.
----- This page is left blank after this line ----
Response to Arguments
Rejection under 35 USC 112(a) is withdrawn in view amendment which accounts for  one aging (sensor, vehicle) at a time. 
New grounds of rejection (under 35 USC 103) are presented based on amendment and the arguments made against Wang (under 35 USC 102) are not applicable as the amended limitation to include bias parameter only associated to sensor ageing or vehicle ageing are taught by Euler ([0017]-[0021]) prior art. Examiner does not find applicant’s arguments persuasive.
----- This page is left blank after this line ----
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claim 1, 3-8, 10, 12-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “A Lane Departure Warning System Developed under a Virtual Environment” by Ye Wang et al., in view of US PGPUB No. 20100110194 by Euler et al.
Regarding Claim 1 (Updated 11/3/2021)
Wang teaches a method comprising: generating, by a processor (Wang: Pg. 64 Col.2 Section B), a virtual driving environment comprising a road surface  (Wang: Pg.63 Col.1 Introduction ¶2 “…The proposed environment mainly includes models of vehicles, traffic and on-board perception sensors; virtual road, traffic, and weather conditions;…”) , one or more driving lanes on the road surface  (Wang: Fig.2 See plurality of lanes in the virtual 3D environment having the road, Similar as in Fig.3) , one or more surface reflectors on the road surface (Wang: Fig.2-3 see lane divider dashes as surface reflectors on the road, also as lane markings in Fig 8-10) , a virtual vehicle, and one or more virtual sensors mounted on the virtual vehicle processor (Wang: Pg. 63 Col.2  lane marking in virtual environment, with virtual camera model as virtual sensor with camera mounting; Pg. 63 Col.2 ¶1 showing details of the environment and it components) the one or more sensors configured to generate simulated data as the virtual vehicle traverses within the virtual environment (Wang: Pg. 64 Col.2 Section B) the simulated data comprising one or more virtual images of the virtual driving environment (Wang: Fig.2 and 3 showing 3D virtual driving environment and virtual image generated by camera model) ; executing, by the processor, an algorithm to process the simulated data to detect the one or more driving lanes (Wang: Pg. 64 Fig.1 “Lane Marking Detection” image processing Pg. 65 Section IIIA); recording, by the processor, an output of the algorithm, the output (Wang: Pg. 65 section A & 66 Section A comparison with the actual image would require recording the simulated information) comprising detected lane boundaries comprising one or more locations of one or more boundaries of at least one of the one or more driving lanes (Wang: Pg. 64, Fig.1 Lane Marking Detection, Figs. 10B, 12b); generating, by the processor, ground truth information for the at least one of the one or more driving lanes, the ground truth information representing one or more actual locations of the one or more boundaries (Wang: Pg. 66 Fig. 10a & 12a showing the ground truth as lane marking in actual locations) of the at least one of the one or more driving lanes within the virtual driving environment (Wang: Pg. 66 as in Fig. 10b & 12b); annotating, by the processor, the simulated data with ground truth information for the at least one of the one or more driving lanes (Wang: Pg. 66 Fig. 10a-b & by associating a first annotation (Wang: Pg. 66 Fig. 10a & 12a as first annotations) with the simulated data (Wang: Pg. 66-67 Fig. 10b & 12b as simulated data), the first annotation representing the one or more actual locations as perceived by the one or more virtual sensors (Wang: Pg. 66 Fig.9a/9b and Section IV A, where the first annotation is the ground truth location of the vehicle in actual image and virtual image in first 
    PNG
    media_image1.png
    266
    346
    media_image1.png
    Greyscale
person. First person as in from the point of view of the vehicle as in Fig.3); 
    PNG
    media_image2.png
    454
    403
    media_image2.png
    Greyscale
The point of view is ground truth location of the vehicle in real image (Fig. 8a/9a) as compared to same location in the virtual image (Fig. 8b/9b), the ground truth information comprising information of actual spatial locations of lane boundaries represented within the virtual driving environment ; 
and annotating, by the processor, the simulated data with the detected lane boundaries by associating a second annotation with the simulated data, the second annotation representing the detected lane boundaries as perceived by the one or more virtual sensors (Wang: Pg. 66 Fig.10b Pg.67 Fig.12b, where the second annotation is lane boundary in the virtual image in first person denoting the location (first annotation). This is also compared with the actual image as in Fig.10a/12a --- both are annotated with lane boundaries). 
Wang also teaches adjusting, by the processor, the one or more virtual images to account for some or all of   (Wang: Pg. 63 Col.1 “… The proposed environment mainly includes models of vehicles, traffic and on-board perception sensors; virtual road, traffic, and weather conditions” and time of day as shadow based detection Pg. 65 Col.1 Section III A).
Wang does not explicitly teach adjusting, by the processor, the one or more virtual images to account for sensor aging or vehicle aging based on a set of bias parameters.
Euler teaches adjusting, by the processor, the one or more virtual images to account for sensor aging or vehicle aging based on a set of bias parameters (Euler: [0017]-[0021] teaching adjusting as transformation of the virtual image due to deficiencies in the camera lens ([0017]) and ageing ([0019]), wherein the bias parameters are selection criterion Q and C for example in [0019]-[0021]).
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Euler to Wang as Euler further provides additional advantage of providing-a method for the automatic calibrating of a virtual camera which manages independently of a model of the real world (Euler: [0007]) including lens effects and aging of the camera (sensor) (Euler: [0017]-[0019]) thereby making the virtual representation more realistic. Additional motivation to combine would have been that Wang and Euler are analogous art to instant claim in the same field of endeavor, i.e. the virtual image/perspective generation from a virtual camera (Euler: [0010][0017] Wang: Pg. 66 Fig.10b Pg.67 Fig.12b).
Regarding Claim 3 Wang teaches wherein the virtual driving environment further comprises a plurality of lane markings corresponding to the one or more driving lanes and a plurality of virtual objects either stationary or mobile relative to the virtual driving environment, each of the plurality of lane markings and each of the plurality of virtual objects sensible by the one or more virtual sensors, and wherein the simulated data characterizes the virtual driving environment as perceived by the one or more virtual sensors sensing the plurality of lane markings and the plurality of virtual objects (Wang: Pg. 66 Fig.8(b) showing road with markings with driving lanes and other virtual objects like trees, & 10(b) & 12(b) showing the annotated road marking). Regarding Claim 4Wang teaches wherein the one or more virtual sensors comprise a virtual camera, and wherein the simulated data comprises one or more virtual images of the virtual driving environment as perceived by the virtual camera (Wang: Pg. 63 Col.1 Introduction, Col.2 “camera model” with Section II showing details of it mounting and Pg. 64 showing Regarding Claim 5 
Wang teaches displaying on the one or more virtual images a plurality of overlaid markings, the plurality of overlaid markings indicating one or more locations of one or more boundaries of at least one of the one or more driving lanes ((Wang: Pg. 66 Section A Fig.8(b), 10(b) & 12(b)). Regarding Claim 6 
Wang teaches wherein the first annotation comprises a plurality of overlaid markings displaying on the one or more virtual images, the plurality of overlaid markings indicating the one or more actual locations (Wang: Pg. 66 Fig.9a/9b and Section IV A, where the first annotation is the ground truth location of the vehicle in actual image and virtual image in first person. First person as in from the point of view of the vehicle as in Fig.3, the marking are lane markings at a particular location as seen in Fig.12b). 
Regarding Claim 7Wang teaches wherein the one or more locations of the one or more boundaries of the at least one of the one or more driving lanes comprise a plurality of points each with a respective spatial coordinate within the virtual driving environment, the plurality of points collectively corresponding to the one or more locations of the one or more boundaries of the at least one of the one or more driving lanes (Wang: Pg. 63 Col.2 ¶1 and Section IIA showing how the (spatial) coordinates are captured and transformed and then boundaries (markings) are determined).Regarding Claim 8 
Wang teaches annotating the simulated data with the spatial coordinates of the plurality of points (Wang: Pg. 63 Section IIA with corordinates captured as x, y and z coordinates data with respect to camera from the image coordinates then converted to data points (corresponding to markings) on the image  in Fig. 10(b)).Regarding Claim 10 Wang teaches recording a difference between the ground truth information and the output of the algorithm (Wang: Pg. 66 Section A & associated figures showing difference between the ground truth and simulated data for verification at each step as in Fig.8, 9, 10 , 11 and 12). Regarding Claim 12Wang teaches wherein the recording comprises recording a timestamp of the output of the algorithm (Wang: Pg. 65 Col.2 discussion with respect to Regarding Claim 13Wang teaches wherein the one or more virtual sensors are mounted on the virtual vehicle according to a vehicle-stationary model modeling a location of the one or more virtual sensors with respect to the virtual vehicle, and wherein the virtual vehicle traverses within the virtual environment according to a vehicle-dynamic model modeling motions of the virtual vehicle (Wang: Pg. 63 Col.2 virtual Camera (sensor) model mounted on dynamic vehicle model; Pg. 64 rendering data in Col.1 and Col.2 traversal of the car in the virtual environment). Regarding Claim 14 (Updated 11/3/2021)Wang teaches lane boundary detection testbed (Wang: Pg. 64 Col.2 & Fig.4), comprising: one or more processors (Wang: Pg. 64 Col..2 ) configured to execute a lane boundary detection algorithm (Wang: Pg. 64 Fig.1, See SEED8168 DSP for lane marking detection) and memory operably connected to the one or more processors (Wang: Pg. 64 Sedction B Host PC would comprise having a memory) the memory storing a plurality of codes executable by the one or more processors, the plurality of codes comprising: a virtual driving environment module programmed to generate a virtual driving environment comprising a spatial definition of a road surface  (Wang: Pg.63 Col.1 Introduction ¶2 “…The proposed environment mainly includes models of vehicles, traffic and on-board perception sensors; virtual road, traffic, and weather conditions;…” Also see spatial definition in Fig.2-3 of a road) one or more driving lanes on the road surface  (Wang: Fig.2 See plurality of lanes in the virtual 3D environment having the road, Similar as in Fig.3) , one or more surface reflectors on the road surface (Wang: Fig.2-3 see lane divider dashes as surface reflectors on the road, also as lane markings in Fig 8-10), a plurality of lane markings associated with the one or more driving lanes, and a plurality of virtual objects (Wang: Pg. 63 Col.2  lane marking in virtual environment, with virtual camera model as virtual sensor with camera mounting; Pg. 63 Col.2 ¶1 showing details of the environment and it components); a first software model programmed to model a sensor (Wang: Pg. 63 Col.2  virtual camera model as virtual sensor with camera mounting); a second software model programmed to model stationary characteristics of a vehicle carrying the sensor (Wang: Pg. 63 Col.2  camera model with vehicle model); a third software model programmed to model dynamic characteristics of the vehicle carrying the sensor (Wang: Pg. 63 Col.2  Section IIA camera model with the vehicle dynamics model); and a simulation module programmed to cause the one or more processors to utilize the virtual driving environment module (Wang: Pg. 64 Fig.2-3), the first software model, the second software model and the third software model to produce data modeling an output of the sensor in a real-word scenario in which the sensor is mounted on the vehicle when the vehicle is driven in an actual driving environment similar to or matching the virtual driving environment (Wang: Pg. 64 Fig.1-3, Also see Fig.12a/b), wherein: the sensor comprises a camera (Wang: Pg. 63 Col.2  virtual camera model as virtual sensor with camera mounting), the data comprises one or more images modeling the actual driving environment as perceived by the camera (Wang: Pg. 66 Col.1 Section A “…a) The virtual image is produced by a proposed camera model….” Fig 8b, 9b, 10b, 12b)), the simulation module is further programmed to cause the one or more processors to overlay the one or more images with ground truth information comprising information of actual spatial location of lane boundaries represented within the virtual driving environment (Wang: Pg.67 Fig.12b as  showing the location (via matching ground truth with actual location) and overlayed lane boundaries, Fig.12a upon execution by the one or more processors, the lane boundary detection algorithm is programmed to cause the one or more processors to determine one or more locations of one or more boundaries of the one or more driving lanes (Wang: Pg. 64 Fig.1 Fig.10(b) 12(b)) upon execution by the one or more processors, the simulation module is further programmed to cause the one or more processors to overlay the one or more images with the one or more locations of the one or more boundaries (Wang: Pg. 67 Fig.12b showing the overlayed (green) lane boundaries). 
Wang also teaches adjusting, by the processor, the one or more virtual images to account for some or all of   (Wang: Pg. 63 Col.1 “… The proposed environment mainly includes models of vehicles, traffic and on-board perception sensors; virtual road, traffic, and weather conditions” and time of day as shadow based detection).
Wang does not explicitly teach wherein the simulation module comprises a set of bias parameters programmed to cause the one or more processors to adjust the one or more images to account for sensor aging or vehicle aging..
Wang does not explicitly teach adjusting, by the processor, the one or more virtual images to account for sensor aging or vehicle aging based on a set of bias parameters.
Euler teaches wherein the simulation module comprises a set of bias parameters programmed to cause the one or more processors to adjust the one or more images to account for sensor aging or vehicle aging. (Euler: [0017]-[0021] teaching adjusting as transformation of the virtual image due to deficiencies in the camera lens ([0017]) and ageing ([0019]), wherein the bias parameters are selection criterion Q and C for example in [0019]-[0021]).
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Euler to Wang as Euler further provides additional advantage of providing-a method for the automatic calibrating of a virtual camera which manages independently of a model of the real world (Euler: [0007]) including lens effects and aging of the camera (sensor) (Euler: [0017]-[0019]) thereby making the virtual representation more realistic. Additional motivation to combine would have been that Wang and Euler are analogous art to instant claim in the same field of endeavor, i.e. the virtual image/perspective generation from a virtual camera (Euler: [0010][0017] Wang: Pg. 66 Fig.10b Pg.67 Fig.12b).
Regarding Claim 20Wang teaches wherein the memory further stores the data and the one or more locations of the one or more boundaries of the one or more driving lanes with a timestamp as frames (Wang: Pg. 65 Col.2 discussion with respect to next frame). Additionally traversal in the simulation environment would be time indexed as velocity is one of the components (See Fig.13 with time index).
----- This page is left blank after this line ----


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
----- This page is left blank after this line ----



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Thu, 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AKASH SAXENA/Primary Examiner, Art Unit 2147                                                                                                                                                                                                        Wednesday, November 3, 2021